Seevers, Ch. J.
1. ESTATES : settlement of: res adjudicata: fraud and mistake. There is no doubt an action could have been brought by the administrator to set aside the fraudulent sales and subject the property to the payment of the debts, and it has been .held a creditor may bring such an action previous 'to the discharge ef the administrator, making the latter and fraudulent grantees parties. Hagan v. Walker et al., 14 How., 29. The question before us is different. The estate had been settled and the administrator discharged. “ This is an adjudication binding on the parties in interest.” Kows v. Mowery, 57 Iowa, 20. Such adjudication can only be set aside for fraud or mistake within the time prescribed by statute. Code, § § 2474-2475. Neither fraud or mistake is alleged. At most, simple neglect to bring an action is charged against the administrator. The plaintiff had full knowledge of such neglect, and failed to avail himself of remedies which were plain and undoubted to protect himself. There are cogent reasons why claims against an estate should be enforced in the manner prescribed by statute. In Bridgman & Co. v. Miller, 50 Iowa, 392, it is said: <!We know of no rule of law which will permit a creditor to pursue any other course than that prescribed by statute for the enforcement of his claim against the property of his deceased debtor.” But it may possibly be said the property in question did not belong to the estate.' If it did not it should not be charged with the payment of the indebtedness. The truth is the, property did belong to the estate, and could have been reached prior to the discharge of the administrator, by a proper action, as readily *579as other property to recover which an action was required. The plaintiff, through negligence, failed to invoke the aid of the courts to enforce his rights until after the estate was settled, and no excuse is offered for such negligence. We are unable to see any more reason why the plaintiff should be permitted to open this settlement, than if the administrator had failed to account for property which came into his hands. The settlement and discharge of the administrator is an adjudication, not only that he had accounted for all property which came into his hands, but also that the estate had been properly administered upon.
Affirmed.